Citation Nr: 0945792	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Decatur, Georgia. 

In July 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the RO in 
Atlanta, Georgia.  A copy of the transcript of that hearing 
is of record.  At this hearing, the Veteran submitted 
additional medical evidence with a waiver of consideration of 
such evidence by the agency of original jurisdiction.  The 
Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

After a careful review of the Veteran's claims file, the 
Board finds that a remand for further development is 
warranted.  The Board regrets the delay caused by this Remand 
but finds that such action is necessary prior to a final 
adjudication of the Veteran's appeal.  

VA's duty to assist the Veteran in the development of his 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this regard, the Board 
acknowledges that, at the recent hearing, the Veteran 
testified that he had current diagnoses of depression and 
schizophrenia and that his symptoms first manifested during 
his military service.  He stated that he was discharged under 
honorable conditions due to an inability to expend effort 
constructively, unsuitability, and apathy.  During his 
military service he was not diagnosed with any mental health 
disorder but was treated for alcohol abuse.  However, neither 
the service treatment records nor the service personnel 
records that are currently available provide much information 
regarding the circumstances surrounding his discharge.  [One 
available service personnel record simply notes that the 
Veteran was not eligible for reenlistment.]  Therefore, the 
Board finds that further effort-to ensure that the record 
includes all available service treatment and personnel 
records-is necessary.  

Further, the Veteran has received post-service treatment for 
schizophrenia and depression on numerous occasions.  However, 
no medical examination has been conducted or medical opinion 
obtained, and, as previously noted herein, there is some 
evidence of disciplinary problems in service.  Therefore,  
the Board finds that an examination to determine the etiology 
of the Veteran's psychiatric disorder is required.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran should be accorded a VA examination to determine 
the nature and etiology of any psychiatric disability, to 
include PTSD, that he may have.  

In this regard, the Board acknowledges that, despite the 
Veteran's testimony that he has been diagnosed with PTSD; a 
careful review of the post-service medical reports of record 
fail to show such a diagnosis.  In fact, a June 2006 VA 
treatment note specifically stated that he had no intense 
trauma for PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
Clemons, the Board denied a claim for service connection for 
PTSD where the Veteran specifically requested service 
connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  
The Board narrowly construed the claim and denied upon the 
absence of a current diagnosis of PTSD.  In vacating the 
Board's decision, the Court pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  Therefore, in rendering an 
opinion in the current appeal, the VA examiner should discuss 
the etiology of any diagnosed psychiatric disability, to 
include any PTSD found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make sure that there is a complete 
record of the Veteran's service treatment 
records and service personnel records.  
If any outstanding records can not be 
obtained the RO should document it. 

2.  Take appropriate steps to contact the 
Veteran by letter and request that he 
provide sufficient information, and if 
necessary authorization, to allow for the 
procurement of any additional pertinent 
treatment records not currently of 
record.  All such available reports 
should be obtained and associated with 
the claims folder.  If any such documents 
are not available, that fact should be 
noted in the file.  

3.  Also, obtain and associate with the 
claims folder copies of records of 
psychiatric treatment that the Veteran 
may have received at the Atlanta VA 
Medical Center since February 2007.  

4.  Thereafter, accord the Veteran a VA 
examination to ascertain the nature and 
likely etiology of any psychiatric 
disability, including PTSD, found on 
evaluation.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should acknowledge all of 
the Veteran's psychiatric diagnoses.  For 
each psychiatric diagnosis, the VA 
examiner should opine as to whether it at 
least as likely as not (e.g., a 
50 percent probability or greater) that 
such diagnosed psychiatric disability had 
its clinical onset during active service 
or is otherwise consistent with such 
service (including his in-service 
disciplinary problems).  If PTSD is 
diagnosed, the examiner should also 
specify which stressor(s) are the basis 
for that diagnosis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  If and only if the VA examiner 
diagnoses the Veteran with PTSD, take 
steps to develop the Veteran's stressors.  
These steps include sending out the 
Veteran a PTSD Questionnaire in order to 
make sure that there is a complete and 
detailed list of stressors, including 
details and descriptive facts of the 
incident, the location, the dates, and 
the people involved.  Then undertake all 
indicated action in order to verify the 
claimed stressors with U.S. Army and 
Joint Service Records Research Center 
(USA JSRRC).  

6.  To help avoid a future remand, ensure 
that all requested action have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the issue on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative with a Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

